                                                                                                                          Case 2:21-cv-01007-APG-NJK Document 9
                                                                                                                                                              8 Filed 06/17/21
                                                                                                                                                                      06/16/21 Page 1 of 2



                                                                                                                      1 Joel E. Tasca
                                                                                                                        Nevada Bar No. 14124
                                                                                                                      2 BALLARD SPAHR LLP
                                                                                                                        1980 Festival Plaza Drive, Suite 900
                                                                                                                      3 Las Vegas, Nevada 89135
                                                                                                                        Telephone: 702.471.7000
                                                                                                                      4 Facsimile: 702.471.7070
                                                                                                                        tasca@ballardspahr.com
                                                                                                                      5
                                                                                                                        Attorney for Defendant
                                                                                                                      6 Southern California Edison

                                                                                                                      7

                                                                                                                      8                          UNITED STATES DISTRICT COURT
                                                                                                                      9                                    DISTRICT OF NEVADA
                                                                                                                     10 BOBBIE DARNELL,                              CASE NO. 2:21-cv-01007-APG-NJK
                                                                                                                     11          Plaintiff,                          STIPULATION AND ORDER TO
                                                                                                                     12 v.                                           EXTEND TIME FOR SOUTHERN
                                                                                                                                                                     CALIFORNIA EDISON TO RESPOND
                    1980 Festival Plaza Drive, Suite 900


                                                                                     702.471.7000 FAX 702.471.7070




                                                                                                                     13 EQUIFAX INFORMATION SERVICES,                TO PLAINTIFF’S COMPLAINT
                                                           Las Vegas, Nevada 89135
BALLARD SPAHR LLP




                                                                                                                        LLC; EXPERIAN INFORMATION
                                                                                                                     14 SOLUTIONS, INC.; SOUTHERN                    (First Request)
                                                                                                                        CALIFORNIA EDISON COMPANY;
                                                                                                                     15 SNAP-ON CREDIT, LLC; CONN
                                                                                                                        APPLIANCES, INC.; and PAC AUTO
                                                                                                                     16 FINANCE,

                                                                                                                     17          Defendants.
                                                                                                                     18
                                                                                                                     19          Plaintiff Bobbie Darnell (“Plaintiff”) and Defendant Southern California

                                                                                                                     20 Edison (“Edison”) stipulate and agree that Edison has up to and including July 26,
                                                                                                                                         1


                                                                                                                     21 2021 to respond to Plaintiff’s Complaint (ECF No. 1), to provide Edison additional

                                                                                                                     22 time to investigate Plaintiff’s allegations and for Edison to prepare a response. The

                                                                                                                     23 current deadline to file a response is June 24, 2021. Therefore, pursuant to LR IA

                                                                                                                     24 6-1, this stipulation is timely.

                                                                                                                     25

                                                                                                                     26

                                                                                                                     27   By filing this Stipulation, Edison is not waiving any defense, affirmative or
                                                                                                                          1
                                                                                                                        otherwise, it may have in this matter, including, but not limited to, lack of personal
                                                                                                                     28 jurisdiction.


                                                                                                                          DMWEST #41620856 v1
                                                                                                                          Case 2:21-cv-01007-APG-NJK Document 9
                                                                                                                                                              8 Filed 06/17/21
                                                                                                                                                                      06/16/21 Page 2 of 2



                                                                                                                      1          This is the first request for an extension, and it is made in good faith and not

                                                                                                                      2 for purposes of delay.

                                                                                                                      3          Dated: June 16, 2021

                                                                                                                      4 BALLARD SPAHR LLP                               KIND LAW
                                                                                                                      5
                                                                                                                        By: /s/ Joel E. Tasca                           By: Michael Kind
                                                                                                                      6 Joel E. Tasca, Esq.                             Michael Kind, Esq.
                                                                                                                        Nevada Bar No. 14124                            Nevada Bar No. 13903
                                                                                                                      7 1980 Festival Plaza Drive                       8860 South Maryland Parkway
                                                                                                                        Suite 900                                       Suite 106
                                                                                                                      8 Las Vegas, Nevada 89135                         Las Vegas, Nevada 89123
                                                                                                                      9 Attorneys for Defendant                         FREEDOM LAW FIRM
                                                                                                                        Southern California Edison
                                                                                                                     10                                                 George Haines, Esq.
                                                                                                                                                                        Nevada Bar No. 9411
                                                                                                                     11                                                 Gerardo Avalos, Esq.
                                                                                                                                                                        Nevada Bar No. 15171
                                                                                                                     12                                                 8985 S. Eastern Avenue
                                                                                                                                                                        Suite 350
                    1980 Festival Plaza Drive, Suite 900


                                                                                     702.471.7000 FAX 702.471.7070




                                                                                                                     13                                                 Las Vegas, Nevada 89123
                                                           Las Vegas, Nevada 89135
BALLARD SPAHR LLP




                                                                                                                     14
                                                                                                                                                                        Attorneys for Plaintiff
                                                                                                                     15

                                                                                                                     16

                                                                                                                     17                                          ORDER
                                                                                                                     18          IT IS SO ORDERED:
                                                                                                                     19

                                                                                                                     20                                          UNITED STATES MAGISTRATE JUDGE
                                                                                                                     21
                                                                                                                                                                              June 17, 2021
                                                                                                                                                                 DATED:
                                                                                                                     22

                                                                                                                     23

                                                                                                                     24

                                                                                                                     25

                                                                                                                     26

                                                                                                                     27

                                                                                                                     28


                                                                                                                          DMWEST #41620856 v1                       2
